Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0125411; herein “Yu”) in view of Schroeder et al. (US 2005/0106890; herein “Schroeder”) and Sun et al. (US 2014/0213048; herein “Sun”).
Regarding claim 1, Yu discloses in Fig. 1-12 and related text fabricating method of a semiconductor structure, comprising:
forming a dummy gate (110, see [0023]) on a semiconductor substrate, wherein the semiconductor substrate comprises a first fin structure (20, see [0023]), and the dummy gate is formed straddling the first fin structure, wherein the first fin structure is elongated in a first direction (“Y” direction), and the dummy gate is elongated in a second direction (“X” direction) orthogonal to the first direction;
forming a spacer (80, see [0024]) on a sidewall of the dummy gate;
forming a patterned mask layer (120, see [0030]) on the dummy gate, wherein the patterned mask layer comprises an opening (125, see [0030]) 
an exposed region in the dummy gate, wherein the exposed region is located at an end of the dummy gate (see B3 in Fig. 11A and [0047]) in the second direction and at least a part of the exposed region in the dummy gate is located between the end of the dummy gate and the first fin structure in the second direction; and
performing an etching process to remove the dummy gate and the exposed region for forming a trench (see [0031] and [0038], Figs. 6A and 9A at least).
Yu does not disclose
performing an impurity treatment to the dummy gate partially covered by the patterned mask layer for forming a treated region in the dummy gate, wherein the treated region is located at an end of the dummy gate in the second direction and at least a part of the treated region in the dummy gate is located between the spacer and the first fin structure in the second direction;
the trench surrounded by the spacer.
In the same field of endeavor, Schroeder teaches in Fig. 3A-D and related text performing an etching process (see [0049]) to remove a treated region (region exposed by mask 16/17, see [0048]-[0049]) of a polysilicon layer (12, see [0049] and [0034]) for forming a trench (24, see [0049]), comprising
performing an impurity treatment (46, see [0049]) to the polysilicon layer partially covered by the patterned mask layer (16/174) for forming a treated region (123, see [0049]) in the polysilicon layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu by performing an impurity treatment to the polysilicon layer partially covered by the pattern mask layer for forming a treated region in the polysilicon layer, as taught by Schroeder, in order to provide an improved method with a high degree of uniformity and lowered cost investment (see Schroeder [0010]). The claimed limitation “performing an impurity treatment to the dummy gate partially covered by the patterned mask layer for forming a treated region in the dummy gate, wherein the treated region is located at an end of the dummy gate in the second direction” is therefore taught by the combination of the dummy gate being a polysilicon layer and the exposed region being at an end of the dummy gate, as shown by Yu, and performing an impurity treatment to the polysilicon layer partially covered by the patterned mask layer for forming at least one treated region in the polysilicon layer, as shown by Schroeder. 
In the same field of endeavor, Sun teaches in Fig. 3A, 4Aand related text fabricating a semiconductor structure 
wherein an end of the dummy gate (244, see [0017]) is located between the spacer (250, see [0018]) and the first fin structure (225, see [0016]) in the second direction (direction in which dummy gate is elongated);
the trench surrounded by the spacer (see Fig. 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu by having the end of the dummy gate located between the spacer and the first fin structure in the second direction and the trench surrounded by the spacer, as taught by Sun, in order to provide lateral isolation between the end of the gate structure and other structures in an integrated circuit and to simplify manufacturing methods by having the treatment to all dummy gate sidewalls be the same. The limitation “at least a part of the treated region in the dummy gate is located between the spacer and the first fin structure in the second direction” is therefore taught by the combination of the end of the dummy gate being between the spacer and the first fin structure, as shown by Sun, and the part of the treated region in the dummy gate being between the end and the first fin structure, as shown by Yu and Schroeder.
Regarding claim 5, the combined device shows the semiconductor substrate further comprises a second fin structure adjacent to the first fin structure (Yu: a second 20), the dummy gate is formed straddling the first fin structure and the second fin 
Regarding claim 8, the combined device shows wherein the dummy gate (Yu: 110) comprises a polysilicon dummy gate (see 0023]).
Regarding claim 9, the combined device shows wherein the etching process (Yu: see [0031] and [0038], Figs. 6A and 9A at least) comprising:
a dry etching step (see [0031]), wherein the dummy gate and the treated region (exposed region of 110) are partially removed by the dry etching step; and
a wet etching step (see [0038]) performed after the dry etching step, wherein a remaining part of the dummy gate after the dry etching step is completely removed by the wet etching step.
Regarding claim 10, the combined method shows wherein an etching rate of the treated region (Schroeder: 123) in the dummy gate (12) is higher than an etching rate of other regions (124) in the dummy gate during the dry etching step.
Regarding claim 11, the combined device shows wherein the dummy gate (Yu: 110) and the treated region (exposed region of 110) are completely removed by the etching process (see [0031] and [0038], Figs. 6A and 9A at least).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Schroeder and Sun, as applied to claim 1 above, and further in view of Jurczak et al. (US 2003/0099766; herein “Jurczak).
Regarding claim 7, Yu in view of Schroeder and Sun does not disclose 
wherein a dopant used in the impurity treatment comprises a germanium dopant or an arsenic dopant for destroying a crystal structure in the dummy gate.
In the same field of endeavor, Jurczak teaches in Figs. 2a- and related text performing an impurity treatment (see [0066]) for forming at least one treated region (3/4, see [0066]-[00657]); 
wherein a dopant used in the impurity treatment comprises a germanium dopant or an arsenic dopant (see [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu and Schroeder by having a dopant used in the impurity treatment comprises a germanium dopant or an arsenic dopant, as taught by Jurczak, in order to employ well known implantation species which can be varied in order to control the implant depth and the required associated implantation energy (see Jurczak [0067]). The claimed limitation “for destroying a crystal structure in the dummy gate” is a property which is understood to result from the claimed method. It is the position of the Office that when the claimed and prior art methods are identical or substantially identical processes, that a prima facie case of either anticipation or obviousness has been established in regards to the claimed properties. See MPEP 2112.01.  Further, the court has held that a "‘clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). In the instant case, the positively recited process step is the implantation of the arsenic or germanium dopant, and the destruction of the crystal structure of the dummy gate simply expresses the intended result of said process step.

Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/25/2021